Citation Nr: 9901407	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-15 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to 
September 1945.  

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
bilateral hearing loss.


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between the veterans current bilateral hearing loss and any 
injury or disease during his active military service.


CONCLUSION OF LAW

The veterans claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the claim is not plausible, and the 
Board must find that the claim for service connection is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

As to first element, a current disability, the record shows 
sufficient evidence of a current bilateral hearing loss 
disability.  VA regulations provide that impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those same frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

In this case, the record includes an October 1996 VA 
audiological examination report.  The results of the pure 
tone threshold test, in decibels, was as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
40
45
55
60
LEFT
15
35
60
60
80

The average pure tone thresholds were 44 decibels in the 
right ear, and 50 decibels in the left ear.  The tests also 
revealed a Maryland CNC speech recognition score of 88 
percent in the right ear, and 84 percent in the left ear.  
The examiner summarized that the veteran had mild to moderate 
high frequency hearing loss in the right ear, and mild to 
moderately severe high frequency loss in the left ear.  The 
examiner stated that the veteran would be a good hearing aid 
candidate.  

The Board finds that, for purposes of a well grounded claim, 
there is sufficient evidence of a current hearing loss 
disability.  The pure tone average decibel results from this 
most recent VA examination provide sufficient evidence of 
current bilateral hearing loss.   

In addition to showing a current hearing loss disability, the 
veteran must also provide competent evidence of the 
incurrence or aggravation of disease or injury during 
service.  The veteran presents lay evidence that he was 
exposed to loud noise from aircraft engines and combat 
related explosions while serving as a bombardier during World 
War II.  This could be sufficient evidence of in-service 
injury, i.e., acoustic trauma, in light of his duties in 
service.  Moreover, 38 U.S.C.A. § 1154(b) (1991) provides 
that competent lay testimony, including that of an 
acknowledged combat veteran, may constitute sufficient 
evidence of whether a disease or injury occurred in service.  
The veterans Military Record and Report of Separation 
Certificate of Service (WD AGO Form 53-98), as well as 
accompanying service record information, indicate that he 
served as a B-24 bombardier during World War II, and received 
a Distinguished Flying Cross and Air Medal for combat flight 
missions.  The veteran has also submitted lay statements from 
LeLand M. DeHart, Joseph Hornyak, Robert Walde, William K. 
Lynn and Ollie J. Agee.  All of these men attest to the 
veterans complaints of ear and hearing problems due to noise 
exposure during flight missions.  The Board acknowledges that 
the veterans statements are potential evidence of inservice 
injury to his hearing while engaged in combat with the enemy, 
and that they reflect circumstances consistent with the 
conditions expected to be encountered in combat.  The Board 
finds that based on the veterans documented evidence of 
combat service in World War II, and resolving every 
reasonable doubt in favor of the veteran pursuant to section 
1154(b), there is sufficient evidence of an injury sustained 
in service for purposes of establishing a well-grounded 
claim. 

Concerning the third element -- evidence of a nexus between 
current disability and injury or disease during service -- 
the veteran has presented his own statements and lay 
statements from friends and fellow service crewmembers in 
support of his claim.  However, his problem with satisfying 
the elements of a well grounded claim under Caluza, supra, 
lies in his inability to provide competent evidence of a 
causal nexus between his current disability and an inservice 
injury or disease.  When the determinative issue for a 
potential well grounded claim is the causation of the current 
disability, competent medical evidence to the effect that the 
claim is plausible, or possible, is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A veteran who attempts 
to meet this burden by presenting lay testimony of causation 
will fail because a lay person is not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In this case, the veteran claims that his present hearing 
disability was caused by exposure to engine noise during 
service in World War II.  His service medical records do not 
show any evidence of ear or hearing problems during service.  
In fact, his service separation examination report from 
September 1945 indicates that his hearing was 20/20 for each 
ear.  No hearing problems or ear abnormalities, or complaints 
from the veteran, were noted in the examination report.  The 
record does not show competent evidence of hearing loss until 
October 1996, when a VA audiological examination report notes 
that the veteran claimed that he wore a left ear hearing 
device for one and one half years until he felt that it did 
not work properly, and when pure tone threshold results 
indicated a decrease in hearing.  This medical finding of 
hearing loss is the first evidence on record of a hearing 
disability in the over 50 years since the veterans service 
separation.  The record does not provide any evidence or 
opinion from a competent medical authority of a causal nexus 
between the veterans current hearing loss condition and his 
acoustic trauma in service many years earlier.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

Essentially, the veterans proof of causation of his current 
disability comes down to his own statements, as well as those 
from his former crewmembers and other friends, of his 
disabilitys origins.  However, the record does not show that 
the veteran, or any of the other people who submitted lay 
statements, are medical professionals or have the training 
and expertise to be qualified to provide opinions on clinical 
findings. Consequently, these bare statements do not 
constitute competent medical evidence of causation.  Such a 
claim must be based on a diagnosis by a qualified physician 
and supported by a physical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Again, a review of the record 
does not reveal that he has provided competent medical 
evidence from a qualified physician to support this claim.  
Furthermore, the lay statements of the veteran and his 
friends, while probative of the veterans symptoms of hearing 
loss, are not sufficient to provide the nexus between his 
current disability and his service.  Evidence of causation 
requires competent medical knowledge, which is not present in 
this case.  See Espiritu, supra, at 494.  

The Board concludes, therefore, that the veterans statements 
and those from his friends do not constitute competent 
medical evidence of a nexus for the purpose of making the 
claim well grounded.  Without such evidence, the Board must 
conclude that this claim for service connection for bilateral 
hearing loss disability is not well grounded.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993), Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
advises the veteran that there is no evidence that his 
current hearing condition was caused by service.  Moreover, 
unlike the situation in Robinette, he has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
